Fill in this information to identify your case:

Debtor i

Debtor 2

Kel'th Phillip Harenda

First Name

Ml'ddie Na.~ne Lasr Name

 

{Spot.rse if_ fliing) Fl`rst Name

Urlited States Bani<ruptcy Coult forthe:

Case number
(ifknownl

19-20944

l

Ochiai Form iOSD

Schedule D: Creditors Who Have C|aims Secured by Property

Be as complete and accurate as possible. if two married people are tilin
is needed, copy the Additional Page, till it out, number the entries. and

number (if known).

Mlddle Narne Last Name

EASTERN DlSTR|CT OF W|SCONSEN

 

1. Do any creditors have claims secured by your property?

l:l No. Check this box and submit this form to the court with your other schedules Ycu have nothing else to report on this form,

l Yes. Flll in all orlhe information below.

mList All Se cu red Claims

 

|:l Check ifthis is an

amended filing

12/15

g together, both are equally responsible for supplying correct information lt more space
attach it to this form. Gn the top of any additional pages, write your name and case

 

Coiurnn A

2. Llst all secured claims. if a creditor has more than one secured ciairn. list the creditor separately

for each claim. if more than one creditor has a particular claim, §ist the other creditors in Part 2. As
much as possible. list the claims in atphabetical order according to the creoltor‘s namer

 

2'1 BMO Harris Barlk

 

 

Amount of claim
Do not deduct the
value of collateral

$2,000,|]00.00

Describe the property that secures the olaim:

Coi'umrl B

Vatue of collateral
that supports this
claim

$256,782.00

Coiumn C

Unsecured
portion
liany

$1,743,218_00

 

Crsdilot"s Narrla

770 North Water Street
Miiwaukee, Wl 53202

Number, St.reet, Cil*y. State 3 Zip Code

Who owes the debt? Checi< one.

l:l Debtor‘i only

g Debtor 2 only

l:l oebior 1 and oenturz only

- At least one of the debtors and another

n Check it this claim relates to a
community debt

Date debt was incurred

'ohlo Nareonal Flnanclal services
Policy and Northwestern Mutuat
Policy.

As of the date you file, the claim is: Cl-leck all that
appiy.

[:l Contingent

|Ii unliquidale

m Dtsputed

Nafure of lien. Chel:k all that app|y.

E An agreement you made (such as mortgage or secured
car loan)

l:l Statutory lien (such as tax |ien. mechanics |ien}

E Juclgment lien from a lawsuit

l Other {including a light to offset)
orp.

Last 4 digits of account number

Persona| guarantee of line of credit for KPH Construotion

 

22 Liberty Mulual

 

 

 

 

Descrlbe tha property that secures the claim: $2,913,331.51 $98[},397.00 $1,032,434.61
C'ed"°“$ NE"‘" UCC filing against personal
guarantee; Checking Account with
BMO Harris; the interests in KF|~|
Constructionr Corp., KPH
Environmenta| Corp., KPH
Northland LLC, Triple H Ho!dings
and KH Properties; KPH
Construction Back Pay and
Reimbursement.
Attn: Bankmptcy Dept' As of the date you file, the claim is: check alltnat
P.O. B°X 2839 apply.
New York, NY 10116-2839 l gomingent
Number, Street. Ciry_ State d Zip Code - L|n§iquidated
- Disputed
\Nl'lo owes the debt? Check one. Nature of lien. Check all that appiy.
Ol"i`lcia| Form lGSD Scheduie D: Crectitors Who |-iave C|aims Secured by Property page 1 0f2
Sufn~.are Copyn`ght (c) 1995-2018 Elest Case` LLC - wm.beslcase.oom aestcas@ sentimer
Case 19-20944-beh Doc 17 Filed 02/18/19 Page 1 of 2

Debf€ir 1 i(eith Phi|lip l~larenda Case number {illmown) 19.20944

 

 

 

 

 

 

Ftrst Name Midd|e Name t_asl blame
l:l Debtor 1 only m An agreement you made (such as mortgage or secured
m Dobtor 2 only ser l°an)
m Debtor 1 and Debtor 2 only m Staiutory lien (such as tax iien. mechanics tien}
- At least one of the debtors and another m J'-ld§me"l lien from a 'aW-’-Uil
l:l check iftlils claim relates to a l emma-nemde a righno oman indemnification of Surety Bond.
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: $4,013,331,61
if this is the last page of your toml, add the dollar value totals from ali pagas.
Write that number here: $4’013’331 '61

 

List Others to Be Notit'led for a Debt That You A|ready Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part t. For exampie. if a collection agency is
trying to collect from you t'or a debt you owe to someone eise, list the creditor in Part 1, and then list the collection agency here. Simi!arly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here, if you do not have additional persons to be notiiied for any

debts in Part t. do not nil out or submit this page.

g Name' Numbel'i screen Ci[l"- 5§31‘" 8‘ ZiP C°de On which line in Part 1 did you enter the creditor? 2.1
Atty. David Cisar `_"'_
von Eriesen & Roper, S.C. test 4 digits or account number__

411 East Wisconsin Avenue
Suite 1 000
Milwaukee, Wi 53202

m Name. Nurnber. Street. Ctty, State & Zip Code On which line in Pait 1 did you enter the cracitor? 2.2
Atty. Steve Jelenchiclt ‘_'“
Beck, Chaet, Bamberger & Poisky, S.C. Lasi 4 digits ofac¢~,oimi number____

330 East Kilbourn Avenue
Tower 2, Suite 1085
Miiwaukee, Wl 53202-31'!0

 

m Name' Numb?" 5[“="9€~ City- State a le C°de On which line in Part 1 did you enter the creditor? 2.‘1
BMO Harris Bank
Affi‘l: Bai'ikrt.lptcy DEpf. Last 4 digits of account number_

111 West Monroe Street
Chicago, li_ 60603

Ofticiai Forrn 1060 Additional Page of Schedule D: Creditors Who i~tave Claims Secured by Property page 2 Ofg

Software Ccpyright lc) 1996~2018 Best C.ase, LLC ~ vhvw.besicase.com Besl C,ase Eankrupl¢:y

Case 19-20944-beh Doc 17 Filed 02/18/19 Page 2 of 2

